Name: Commission Regulation (EEC) No 2/88 of 22 December 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic conditions
 Date Published: nan

 No L 1 / 14 Official Journal of the European Communities 2 . 1 . 88 COMMISSION REGULATION (EEC) No 2 / 88 of 22 December 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE I I ROP1 AN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , Having regard to the Treat) establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid management ( ! ), and in particular Article 6 ( 1 ) ( c ) thereof, Whereas Council Regulation ( EEC ) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation ( EEC !) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 13 723 tonnes of skimmed-milk powder to be supplied ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 370 , 30 . 1 1 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . I9K7 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 . p . 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . 2 . 1 . 88 Official Journal of the European Communities No L 1 / 15 ANNEX I LOT A 1 . Operation No ( ): 978 / 87 Commission Decision of 30 July 1987 2 . Programme : 1987 3 . Recipient : Comoros 4 . Representative of the recipient ( 3 ): M. Said Ahmed Said Ali  Minister of Finance , Moroni , B.P. 324 , Tel . 27 67  Moroni 5 . Place or country of destination : Comoros 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): see Official Journal of the European Communities No C 216 of 14 August 1987 , p. 3 , I.1.B.1 to 3 8 . Total quantity : 100 tonnes ( Al : 60 tonnes A2 : 40 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 25 kg and (OJ No C 216 , 14 . 8 . 1987 , P . 3 , I.l.B.4.3 ) Supplementary markings on the packaging : 'ACTION N" 978 / 87 / DON DE LA COMMUNAUTE ECONOMIQUE EUROPÃ ENNE A LA RÃ PUBLIQUE FEDERALE ISLAMIQUE DES COMORES' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( i4 ): Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Al : Moroni (Grande Comores ), A2 : Mutsamudu (Anjouan ) 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 February 1988 18 . Deadline for the supply : 31 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 February to 7 March 1988 (c ) deadline for the supply : 15 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlayrnont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 ' 87 , ( OJ No L 337 , 27 . 11 . 1987 ) No L 1 / 16 Official Journal of the European Communities 2 . 1 . 88 LOT B 1 . Operation No ('): 947 / 87  Commission Decision of 15 April 1987 2 . Programme : 1987 3 . Recipient : Republic of Cape Verde 4 . Representative of the recipient (  '): Empresa Publica de Abastecimento (EMPA ) Praia : CP H)4 , Tel .: 249 305  telex 54 EMPA CV , Mindelo : CP 148 , tel .: 23 69-27 81  telegramme: EMPA-S . Vicente , Port agents : Agencia Nacional de Viagens 5 . Place or country of destination : Republic of ( ape Verde 6 . Product to be mobilized : vitamini7ed skimmed-milk powder /. Characteristics and quality of the goods ( 2 ): see Official Journal of the European Communities No C 216 , 14 August 1987 . p. 3 , I.1.B 1 to 3 8 . Total quantity : 3(H ) tonnes B 1 : 200 tonnes ( Praia ), B2 : 100 tonnes (Mindelo ) 9 . Number of lots : one 10 . Packaging and marking : 1 kg ( OJ No C 216 . 14 . 8 . 1987 , p . 3 , I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION Nu 947 / 87 / LEITE / DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUB1 ICA DF CABO VERDE ' and OJ No ( 216 , 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization f 14 ): Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Bl : Praia . B2 : Mindelo 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : ~ to 21 February 1988 18 . Deadline for the supply : 31 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the cast of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline tor the submission of tenders : 1 February 1988 , 12 noon (, b / period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 Februar \ to 7 March 1988 ( c ) deadline for the supply : 15 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / / 3 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B i.5 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 17 LOT C 1 . Operation No i 1 ): / 40 / 8 and 741 / 87  Commission Decision of 6 April 1987 2 . Programme : 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : Nicaragua 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ("): see Official Journal of the European Communities No C 216 . 14 August 1987 , p. 3 , I.1 . B.1 to 3 8 . Total quantity : 720 tonnes C1 : 585 tonnes , C 2 : 13 ^ tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg (OJ No C 216 . 14 . 8 . 1987 , n . 3 , I . 1.B .4 . 3 ) Supplementary markings on the packaging : 'ACCIÃ N N ° 740 / 8 NICARAGUA / DIA / 71 105 / MANAGUA VIA CORINTO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 'ACCIÃ N N ° 741 / 87 NICARAGUA / DWH / 72801 / MATAGALPA VIA CORINTO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( !4 ): Community market limited to Denmark , Ireland , United Kingdom , Belgium and Netherlands 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 . January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) No L 1 / 18 Official Journal of the European Communities 2 . 1 . 88 LOT D 1 . Operation No i 1 1066 / 87 to 1069 / 87  Commission Decision of 15 April 1987 2 . Programme : 1987 3 . Recipient ( 13 ): World Food Programme 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : Dl : A.R. Yemen D2 : P.D.R. Yemen D3 : Lebanon D4 : Jordan 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): see Official Journal of the European Communities No C 216 , 14 August 1987 , p. 3 , I.1.B.1 to 3 8 . Total quantity : 938 tonnes Dl : 400 tonnes D2 : 43 tonnes D3 : 335 tonnes D4 160 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg and (OJ No ( 216 . 14 . 8 . 1987 , p . 3 , I.l.B.4.3 ) Supplementary markings on the packaging : Dl : 'ACTION OF THE WORLD FOOD PROGRAMME / ACTION No 1066 / 87 / A.R. YEMEN 0269400 / HODEIDAH ' D2 : 'U "LION OF THF WORLD FOOD PROGRAMME / ACTION No 1067 / 87 / P.D.R. YEMEN 0248601 / ADEN' D3 : 'ACTION OF THF WORLD FOOD PROGRAMME / ACTION No 1068 / 87 / LEBANON 0052402 / BEIRUT' D4 : 'ACTION OF THE WORLD FOOD PROGRAMME / ACTION No 1069 / 87 / JORDAN 0210803 / AQABA' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( i4 ): Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 (D1-D2 ) 1 to 15 April 1988 ( D3 ) 1 to 15 May 1988 (D4 ) 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 (D1-D2 ) 1 to 15 April 1988 ( D3 ) 1 to 15 May 1988 (D4 ) ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 27 November 1987 fixed in Regulation ( FF ( No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 19 LOT F 1 . Operation No f 1 ): 1044 to 1052 / 87  Commission Decision of 15 April 1987 2 . Programme : 19877 3 . Recipient ( 1 J ): World Food Programme 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 . April 1987 5 . Place or country of destination : El : Bolivia E2 : Niger E3 : Nicaragua 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : see Official Journal of the European Communities No C 216 , 14 . 8 . 1987 . p. 3 , I.1 . B.1 to 3 El : ( 2 ) (*) O {^) ! E2-E3 : ( 2 )("M 7 )! s ;: ! 8 . Total quantity : 1 457 tonnes El : 1 097 tonnes E2 : 220 tonnes E3 : 140 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg and (OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.4.3 ) Supplemental markings on the packaging : El : 174 tonnes  'ACTION N ° 1044 / 87 / BOLIVIA 0273501 / ARICA TRANSIT BOLIVIA  LA PAZ " 183 tonnes - 'ACTION N ° 1045 / 87 / BOLIVIA 0273501 / ANTOFAGASTA TRANSIT BOLIVIA  POTOSI 174 tonnes  'ACTION N" 1046 / 87 / BOLIVIA 0273501 / ARICA TRANSIT BOLIVIA  ORURO 183 tonnes  'ACTION N " 1047 / 87 / BOLIVIA 0273501 / ANTOFAGASTA TRANSIT BOLIVIA  SUCRE ' 183 tonnes  'ACTION N ° 1048 / 87 / BOLIVIA 0273501 / ANTOFAGASTA TRANSIT BOLIVIA - TARIJA 200 tonnes  'ACTION N ° 1049 / 87 / BOLIVIA 0273501 / ANTOFAGASTA TRANSIT BOLIVIA  COCHABAMBA' E2 : 105 tonnes  'ACTION N ° 1050 / 87 / NIGER 0244502 / APAPA TRANSIT NIGER' 115 tonnes  'ACTION N ° 1051 / 87 / NIGER 0273400 / APAPA TRANSIT NIGER' E3 : 140 tonnes  'ACTION N ° 1052 / 87 / NICARAGUA 0253602 / CORINTO' and OJ No C 216 , 14 . 8 . 1987 , p . 3 . I.l.B.5 . 11 . Method of mobilization i M ): Community market E 3 : limited to Denmark , Ireland , United Kingdom , Belgium , Netherlands 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply : 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( LLC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) No L 1 / 20 Official Journal of the European Communities 2 . 1 . 88 LOT F 1 . Operation No (' 1038 / 87  Commission Decision of 19 March 1987 2 . Programme : 1986 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : Haiti 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 16 ): see Official Journal of the European Communities No ( 216 , 14 August 198 /, p . 3 , 1 . 1 . B. 1 to 3 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg in 20-foot containers of ( 9 ) ( OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.4.3 ) Supplementary markings on the packaging : 'ACTION N ° 1038 / 87 / HAITI / CARITAS NEERLANDICA / 60340 / PORT AU PRINCE / POUR DISTRIBUTION GRATUITE ' and Oj No C 216 . 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( 14 ): Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment : 14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the ease of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline ( or the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 27 November 1987 fixed in Regulation IK No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 21 LOT G 1 . Operation No {  ): 967 / 8 and 968 / 87  Commission Decision of 15 April 1987 2 . Programme : 1987 3 . Recipient (' 3 ): World Food Programme 4 . Representative of the recipient ( J ): see Official Journal of the European Communities No C 103 16 April 1987 5 . Place or country of destination : Burkina Faso 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( «) (?) (  ): see Official Journal of the European Communities No C 216 , 14 August 1987 , p. 3 , l.1.B.1 to 3 8 . Total quantity : 127 tonnes ( G1 : 89 tonnes  G2 : 38 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 25 kg (OJ No C 216 , 14 . 8 . 1987 , p . 3 , i.l.B.4.3 ) Supplementary markings on the packaging : Gl : 'ACTION N ° 967 / 87 / LOMÃ  / EN TRANSIT BURKINA FASO 0223901 / ACTION DU PROGRAMM1 ALIMENTAIRE MONDIAL' G2 : 'ACTION N " 968 / 8 / ABIDJAN / EN TRANSIT BURKINA FASO 0223901 / ACTION DU PROGRAMME ALIMENTAIRE MONDIA1 ' and OJ No C 216 . 14 . 8 . 1987 , P . 3 , I.1 . B. 5 . 11 . Method of mobilization f 11 ): Community market 12 . Stage of supply : fret at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 (c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de Laide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B- 1 049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( J ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OT No L 337 . 27 . 11 . 19871 No L 1 / 22 Official Journal of the European Communities 2 . 1 . 88 LOT H 1 . Operation No ('): 1020 / 87 to 1037 / 87  Commission Decision of 19 March 1987 2 . Programme : 1987 " 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : see Annex II 6 . Product to he mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 16 ): see Official Journal of the European Communities No C 216 , 14 August 1987 , p. 3 , I.1.B.1 to 3 8 . Total quantity : I 780 tonnes (1 11 : 495 tonnes  H2 : 385 tonnes  H3 : 440 tonnes  H4 : 310 tonnes  H5 : 1 50 tonnes ; 9 . Number of lots : one 10 . Packaging and marking : 25 kg and see Official Journal of the European Communities OJ No C 216 , 14 August 1987 , p. 3 , I.l.B.4.3 H1 . H in , H-4 : H5 : ( »") Supplementary markings on the packaging : See Annex II and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.l.B.5 . 11 . Method of mobilization ( 14 ): Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 22 March 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 Januar \ 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February and 7 March 1988 ( c ) deadline for the supply 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 . rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( LLC : No 3552 / 87 , ( OT No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 23 LOT I 1 . Operation No ('): 998 / 87 -- Commission Decision of 15 April 1987 2 . Programme : 1987 3 . Recipient : Arab Republic of Egypt 4 . Representative of the recipient ( 3 ): Ambassade de la RÃ ©publique Arabe d'Egypte  Section Commerciale  522 Avenue Louise  1050 Bruxelles ( tÃ ©l .: 02-647 32 27  tÃ ©lex 64809 COMRAU B ) 5 . Place or country of destination : Arab Republic of Egypt 6 . Product to be mobilized : ' low-heat 1 skimmed-milk powder ( n ) 7 . Characteristics and quality of the goods ( 2 ) ( 17 ): see Official Journal of the European Communities No C 216 , 14 August 1987 . p. 3 , I.1 . 8 . Total quantity : 3 300 tonnes ( II : 1 300 tonnes , 12 : 1 000 tonnes , 13 : 1 000 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 25 kg (OJ No C 216 , 14 , 8 . 1987 ". p . 3 , I.1 . A ) Supplementary markings on the packaging : 'ACTION No 998 87 SKIMMED MILK POWDER  LOW-HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNII Y TO EGYPT' and OJ No C 216 . 14 . 8 . 1987 , p . 3 , LI . B. 5 . 11 . Method of mobilization ; : : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : II : 15 to 29 February 1988 12 : 15 to 31 March 1988 13 : 15 to 30 April 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : II : 22 February to 7 March 1988 12 : 15 to 31 March 1988 13 : 1 5 to 30 April 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 EC LI / tonne , 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l ' aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , telex AGREC 22 037 B 25 . Refund payable on request b \ the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC } No 3552 / 87 , ( OJ No I 337 , 27 . 11 . 1987 ) No L 1 / 24 Official Journal of the European Communities 2 . 1 . 88 LOT K 1 . Operation No (' ): 976 / 87  Commission Decision of 5 June 1987 2 . Programme : 1987 3 . Recipient : RÃ ©gie malgache des monopoles fiscaux pour compte Etat Malgache . MinistÃ ¨re des Finances  BP 23 -- Antananarivo  RDM 4 . Representative of the recipient ( 3 ): Ambassade de Madagascar  Avenue de Tervuren , 276 , 1150 Brussels  Tel .: 770 17 20  Telex : 61 197 MAD , Brussels 5 . Plate or country of destination : Madagascar 6 . Product to be mobilized : ' low-heat' skimmed-milk powder ( n ) 7 . Characteristics and quality of the goods : see Official Journal of the European Communities No C 216 , 14 August 1987 . p. 3 , 1 . 1 . A 8 . Total quantity : 500 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg in Containers ( IS ) ( OJ No C 216 , 14 . 8 . 1987 , p . 3 , 1.1.1 ) Supplementary markings on the packaging : 'ACTION N ° 9^6 / 87 / DON DE LA COMMUNAUTE ECONOMIQUE EUROPÃ ENNE A LA REPUBLIQUE D1 MADAGASCAR' and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.5 ) 11 . Method of mobilization ( 15 ): Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline foi the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC i No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 25 LOT L 1 . Operation No !' ' 971 / 87 Commission Decision of 30 July 1987 2 . Programme : 1987 3 . Recipient : Burundi 4 . Consignee ( 3 ): Laiterie Centrale de Bujumbura , B. P. 979 , Bujumbura , Tel .: 4806 , 6146 5 . Place or country of destination : Burundi 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (-'): see Official Journal of the European Communities No C 216 14 August 1987 . p. 3 , I.1 . A ' 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10 . Packaging and marking : IS kg (OJ No C 216 , 14 . 8 . 1987 ". p. 3 , 1.1 . A Supplementary markings on the packaging : 'ACTION N " 9 18 / DON DL I A COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI ' and OJ No C 21 6 , 14 . 8 . 1987 , p. 3 , I.1 . B. 5 11 . Method of mobilization ( l3 h Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Mombasa 16 . Address of the warehouse and , if appropriate , port of landing :  Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 March 1988 18 . Deadline for the supply : 30 April 1988 19 . Procedure for determining the costs of supply : invitation to tender ' 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 March. 1988 ( c ) deadline : 30 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request bv the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 S "7 , ( OJ No I 337 , 27 . 11 . 1987 ) No L 1 / 26 Official Journal of the European Communities 2 . 1 . 88 LOT M 1 . Operation No ; 5 !: 1062 / 87 and 1063 / 87  Commission Decision of 15 April 1987 2 . Programme : 19S7 3 . Recipient : World Food Programme 4 . Representative of the recipient ( 3 ): sec Official Journal of the European Communities No C 103 , 16 April 1 l, K " 5 . Place or country of destination : (Ml ): Nicaragua , (M2 ): Jordan 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): see OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.A 8 . Total quantity : 951 tonnes (Ml : 926 tonnes  M2 : 25 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 25 kg ( OJ No C 216 . 14 . 8 . 1987 , p. 3 , I.1.A ) Supplementary markings on the packaging : 'AC ( ION N ° 1062 / 87 / NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DF AL IMF.NI OS / CORINTO' 'ACTION N " 1063 / 87 / JORDAN 0242202 / ACTION OF THE WORLD FOOD PROGRAMME / AOABA" and OJ No ( 216 , 14 . 8 . 1987 , p . 3 , I.1.B.5 ) 11 . Method of mobilization ( 15 j : Community market  Ml : limited to Denmark , Ireland , United Kingdom , Belgium , Netherlands 12 . Stage of supply : free at port of loading shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : Ml : 15 to 29 February 1988 M2 : 1 to 15 March 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : Ml : 1 to 15 March 1988 M2 . 15 to 31 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( HFC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 27 LOT N 1 . Operation No M : 90 ] / 8 "  Commission Decision of 5 June 1987 2 . Programme : 1987 3 . Recipient : Nicaragua 4 . Representative of the recipient ( 3 ): ENIM PORT  Mr Wilfredo Delgado , Directeur Executif  Carretera Masaya , Frente a camino de Oriente  Managua  Nicaragua  Tel .: 709 23  Telex 2013 5 . Place or country of destination : Nicaragua 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 12 ): see Official Journal of the European Communities No O 216 . 14 August 1987 , p. 3 , I.1 . A 8 . Total quantity : 2 000 tonnes 9 . Number of lots : one 10 . Packaging and marking : 2.S kg ( OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.1.A ) Supplementary markings on the packaging : 'ACCIÃ N N" 901 / 87 DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA A NICARAGUA ' and OJ No C 216 , 14 . 8 1987 , p. 3 , l.l.B.5 . 1 1 . Method of mobilization ( 1 5 ;: Community market limited to Denmark , Ireland , United Kingdom , Belgium Netherlands 12 . Stage of supply : fret at port of landing  landed 13 . Port of shipment : 14 . Port of landing specified by the recipient :  15 . Port of landing : Corinto 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 February 1988 18 . Deadline for the supply : 31 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 February and 7 March 1988 (c ) deadline for the supply : 15 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission ot tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 27 November 1987 fixed in Regulation ( El C ; No 3552 / 87 ( OJ No 1 337 , 27 . 11 . 1987 ) No L 1 / 28 Official Journal of the European Communities 2 . 1 . 88 LOT O 1 . Operation No ( : :: 917 / 87  Commission Decision of 15 April 1987 2 . Programme : 1987 "" ( IEFR ) 3 . Recipient : World Food Programme ( 13 ) 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : Algeria 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): see Official Journal of the European Communities No t 216 , 14 August 1987 . p. 3 , 1.1 . B.1 to 3 8 . Total quantity : 310 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg ( OJ No C 216 . 14 . 8 . 1987 , p . 3 , l.l.B.4.3 ) Supplementary markings on the packaging : 'ACTION N ° 917 / 87 / ALGERIE 0318101 / ACTION DU PROGRAMME ALIMENTAIRE MON ­ DIAI / ALGER and OJ No (. 216 . 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( 14 ): Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : - 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 19X8 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EFC ) No 3552 / 87 ( OJ No I 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 29 LOT P 1 . Operation No ( M : 812 / 87  Commission Decision of 19 May 1987 2 . Programme : 1987 3 . Recipient (*): I IC ROSS , B.P. 372 , CH-1211 Geneva 19 (Telex 22555 LRCC CH ) 4 . Representative of the recipient ( 3 ): sec Official Journal of the European Communities No C 103 , 16 April 1987 5 . Place or country of destination : Paraguay 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : see Official Journal of the European Communities No C 216 , 14 August 1987 , p , 3 , I.1.B.1 to 3 8 . Total quantity : 40 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg in 20-foot containers (OJ No C 216 , 14 . 8 . 1 98 "", p. 3 , l . 1.B .4 . 3 ) Supplementary markings on the packaging : 'ACTION N ° 812 / 87 / a red cross of 10 x 10 cm / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ASUNCION' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , l.l.B.5 . 11 . Method of mobilization ( 1 S : Community market 12 . Stage of supply : free at destination Asuncion 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing : Cruz Roja Paraguaya , Brasil 216 esq . Jose Berges , Asuncion 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 February 1988 18 . Deadline for the supply : 31 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 February to 7 March 1988 ( c ) deadline for the supply : 15 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 87 (OJ No I 337 , 27 . 11 . 1987 ) No L 1 / 30 Official Journal of the European Communities 2 . 1 . 88 LOT Q 1 . Operation No ('): 1054 / 87  Commission Decision of 30 June 1987 2 . Programme : ] 98~ 3 . Recipient : Bolivia 4 . Representative of the recipient ( 3 ): Ingeniero Enrique Vargas , Superintendente de AADAA , Calle General Arteaga n " 130 Casilla Postal 1437  Arica ( Chile )  Telex 221043  Tel .: 527 80 5 . Place or country of destination : Bolivia ( via Arica ) 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): see Official Journal of the European Communities No C 216 , 14 August 1987 , p. 3 , I.1 . B.1 to 3 8 . Total quantity : 1 000 tonnes ( Q1 : La Pa /  500 tonnes ) (Q2 : Potosi  250 tonnes ) ( Q3 : Oruro  250 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 25 kg ( OJ No ( 21ft , 14 . 8 . 1987 , p . 3 , I.1 . B. 4 . 3 ) Supplementary markings on the packaging : 'AC ( ION N ° 1054 / 87 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D DONACION DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N CRAIU11A ' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.5 . 11 . Method of mobilization ( 14 ): Community market 12 . Stage of supply : tree at destination 13 . Port of shipment : - 14 . Port of landing specified by the recipient :  15 . Port of landing : Ql : La Pax via Arica Q2 : Potosi via Arica Q3 : Oruro via Arica 16 . Address of the warehouse and , if appropriate , port of landing : Responsible office : OFINAAl . Sr . Angel C astro Ganabria , Jefe Almacenes OFINAAL , Prolongacion Cordero n ° 223 (San Jorge ). LA PAZ . Tel : 364 05 OFINAAl . Sr . Alberto Arrazola , Jefe regional OF1NAAL , Barrio servicio nacional de caminos n ° 76 ORURO , Tel : 401 91 OFINAAL . Sr . Juan Vilacahua , Jefe regional OFINAAL , Calle San Alberto n ° 100 , POTOSI , Tel : 232 40 and 273 55 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : ~ to 29 February 1988 18 . Deadline for the supply : 30 April 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 March 1988 ( c ) deadline for the supply : 30 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ' No 3552 / 87 ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 31 Footnotes (') The operation number is 10 be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 3 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No t 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , ( 4 ) ( a ) of Regulation (EEC ) No 2200 / 8 , has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 . (/ Regulation ( EEC ) No 2330 / 8 / ( OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . ( 6 ) The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery , a health certificate . ( 7 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel ano that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 8 ) The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery , a certificate of origin . ( 9 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer and SchÃ ¼t / BV . Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam , Shipment to take place in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage ( cls ). The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the invitation to tender . The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary 's forwarder . ( 10 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer and SchÃ ¼t / BV , Postbus 1438 . Blaak 16 , NL-3000 BK Rotterdam ( n ) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen , maximum 6,0 mg gm ' and correspond to the characteristics mentioned in Annex I of Regulation ( EEC ) No 625 / 78 ( OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However , concerning the 'total colony count' the standard ADMI Standard Methods ED , 19 / 1 , pages 16 to 21 can be used instead of the international standard FIL 49 : 1970 . ( 12 ) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( 13 ) World Food Programme , Via delle Terme di Caracalla , 00100 Rome , Telex 626675 WFP . ( 14 ) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender . ( 15 ) The manufacture of the skimmed-milk powder must be carried out after the award of the tender . ( 16 ) The radioactivity certificate must indicate the caesium-134 and - 137 level . ( 17 ) Certificate of radioactivity authenticated by an Egyptian embassy or consulate . ( 18 ) The container location costs shall be borne by the 'SociÃ ©tÃ © Malgache des produits laitiers'. Mandataire : SociÃ ©tÃ © Malgache des transports maritimes , BP 4077 , Antananarivo - Telex : 22277 . No L 1 / 32 Official Journal of the European Communities 2 . 1 . 88 ANEXO II  BILAG II - ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Cantidad total dei lote ( en toneladas ) Cantidades parciales ( en toneladas ! Beneficiario Pais destinatario InscripciÃ ³n en el embalaje Parti TotalmÃ ¦ngde (i tons ' DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen (m Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã  ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  ( Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¹ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ; Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes . QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Quantita totale della partita ( in tonnellate ; Quantitativi parziali : in tonnellate ) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij ( in ton i Deelhoeveelheden ( in ton ) Begunstigde Bestemmingsland Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total ( em toneladas '^ Quantidades parciais ( em toneladas ) BeneficiÃ ¡rio PaÃ ­s destinatario InscriÃ §Ã £o na embalagem H 1 495 60 GESS India Action No 1020 / 87 / India / GESS / 73502 / Bombay / For free distribution 225 Caritas Ci India Action No 1021 / 87 / India / Caritas Ger ­ many / 704114 / Bombay / For free distri ­ bution 15 ACA India Action No 1022 / 87 / India / ACA / 71603 / Bombay / For free distribution 165 CAM India Action No 1023 / 87 / India / CAM / 72013 / Bombay / For free distribution 30 ACA India Action No 1024 / 87 / India / ACA / 71605 / Bombay / For free distribution H 2 385 15 ACA India Action No 1025 / 87 / India / ACA / 71600 / Kanyakumari via Tuticorin / For free distri ­ bution 30 ACA India Action No 1026 / 87 / India / ACA / 71607 / Madras / For free distribution 15 ACA India Action No 1027 / 87 / India / ACA / 71601 / Madras / For free distribution 325 Caritas G India Action No 1028 / 87 / India / Caritas Ger ­ many / 704113 / Madras / For free distribu ­ tion H 3 440 45 SBl India Action No 1029 / 87 / India / SBL / 71903 / Calcutta / For free distribution 215 Caritas G India Action No 1030 / 87 / India / Caritas Ger ­ many / 704112 / Calcutta / For free distribu ­ tion 180 ACA India Action No 1031 / 87 / India / ACA / 71608 / Calcutta / For free distribution H 4 310 15 ICR Uganda Action No 1032 / 87 / Uganda / ICR / 74618 / Kampala via Mombasa / For free distri ­ bution 100 SCF Vietnam Action No 1033 / 87 / Vietnam / SCF / 72204 / Hanoi via Haiphong / For free distribution 180 CAM Thailand Action No 1034 / 87 / Thailand / CAM / 72016 / Bangkok / For free distribution 15 AATM Uruguay AcciÃ ³n N ° 1035 / 87 / Uruguay / AATM / 71759 / Montevideo / Destinado a la distri ­ buciÃ ³n gratuita H 5 150 105 DKW Brasil AcÃ §Ã £o N? 1036 / 87 / Brasil / DKW / 72320 / Lajeado via Porto Alegre / Destinado a la distribuiÃ §Ã £o gratuita 45 OPEM Brasil AcÃ §Ã £o N? 1037 / 87 / Brasil / OPEM / 74207 / BelÃ ©m / Destinado a distribuiÃ §Ã £o gratuita